Citation Nr: 1203059	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  11-12 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) rating for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from April 1964 to April 1966.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2011, a travel board hearing was held before the undersigned in Indianapolis, Indiana.  A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1.  In December 2009, the Veteran's hearing acuity was manifested by average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 38 decibels in the left ear, with speech recognition ability of 88 percent in the left ear (designated as Roman Numeral II).    

2.  In May 2011, the Veteran's hearing acuity was manifested by average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 51 decibels in the left ear, with speech recognition ability of 60 percent in the left ear (designated as Roman Numeral VI).  


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing loss have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code (Code) 6100 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  A November 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in December 2009.  The Board finds that the examination is adequate for rating purposes.  In this regard, it is noted that the examiner reviewed the Veteran's medical history and complaints, made clinical observations, and rendered an opinion regarding the severity of the service-connected left ear hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board will address the merits of the claim. 


Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011).  

For evaluation of hearing impairment, examinations are conducted using the controlled speech discrimination test together with the results of pure tone audiometry testing.  A numeric designation of impaired efficiency is then assigned based upon the results of these tests and a percentage evaluation is reached by correlating the results for each ear.  38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

When the puretone threshold at each of the four specified frequencies is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment form either Table VI or Table Via, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The assignment of a disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann  v. Principi, 3 Vet. App. 345 (1992).  In the instant case, the application of the rating schedule to the pertinent facts demonstrates that a compensable evaluation is not warranted for a unilateral hearing loss.  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).  VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Increased Rating for Left Ear Hearing Loss

Service connection for hearing loss of the left ear with initial noncompensable (0 percent) rating was established by rating decision of the RO dated in January 2005.  The Veteran's claim for increase was received by VA in August 2009.  The Veteran contends that his hearing loss is more disabling than the 0 percent evaluation.  During the Board hearing before the undersigned, the Veteran testified that the disability should be rated at 30 percent, as he has 30 percent loss of hearing in the ear.  The Veteran testified or contended that he needs a hearing aid, has complaints of difficulty in understanding a speaker and distinguishing the direction of sounds, and has difficulty caused by background noise.  

After review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the criteria for a compensable rating for left ear hearing loss have not been met for any period.  The Veteran is service connected for hearing loss in the left ear only.  As such, his non-service-connected right ear is assigned a Roman Numeral numeric designation of I.  38 C.F.R. § 4.85(f).  

The evidence includes a VA audiometric compensation examination in December 2009.  At that time, the Veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Left ear
40
35
40
40

Thus, the acuity was manifested by average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 38 decibels in the left ear.  Speech recognition ability was 88 percent in the left ear.  

In December 2009, the Veteran's hearing acuity was manifested by average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 38 decibels in the left ear, with speech recognition ability of 88 percent in the left ear (designated as Roman Numeral II under Table VI), which warrants a 0 percent disability rating under Table VII of Diagnostic Code 6100.  38 C.F.R. § 4.85.  

A private audiometric evaluation was conducted in May 2011.  At that time, the Veteran's organic hearing acuity was shown to be as follows:

Hertz
1000
2000
3000
4000
Left ear
60
50
Not tested
45

The May 2011 testing performed by the Veteran's private physician did not test at 3000 hertz.  If the findings were to be utilized, the hearing acuity would be manifested by average pure tone thresholds at 1,000, 2,000, and 4,000 hertz of 51 decibels in the left ear.  Speech recognition ability was 60 percent in the left ear.  

In May 2011, the Veteran's hearing acuity was manifested by average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 51 decibels in the left ear, with speech recognition ability of 60 percent in the left ear (designated as Roman Numeral VI under Table VI), which warrants a 0 percent disability rating under Table VII of Diagnostic Code 6100.  38 C.F.R. § 4.85.  For this reason, the May 2011 testing does not provide a basis for a higher (compensable) rating for the left ear hearing loss.  This more recent audiological testing measures the Veteran's hearing loss and speech recognition for the period after which he asserts his left ear hearing loss had worsened. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased (compensable) rating for left ear hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.


Extraschedular Considerations

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the December 2009 VA examiner specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability, by noting that the Veteran would typically have difficulty in background noise and trying to localize a sound.  

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra- schedular rating is warranted.  Specifically, the Court noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455.  Additionally, the Veteran has not submitted any statements to the effect that his bilateral hearing loss has caused any effect on his occupational functioning or daily activities aside from the comments made to the VA examiners.  Therefore, the Board finds that no prejudice results to the Veteran, in that the functional effects of his hearing loss disability are adequately addressed by the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  

In this Veteran's case, the Board recognizes and has considered the need for a hearing aid, complaints of difficulty in understanding a speaker and distinguishing the direction of sounds, and difficulty caused by background noise, which is associated with the service- connected hearing loss.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns under 38 C.F.R. § 4.86 which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  

For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's bilateral hearing loss.  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable rating for hearing loss in the left ear is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


